— Judgment of the Supreme Court, Bronx County (Burton B. Roberts, J.), rendered May 12, 1986, convicting defendant on a plea of guilty of robbery in the first degree, burglary in the first degree, criminal use of a firearm in the first degree, robbery in the second degree, criminal mischief in the fourth degree and grand larceny in the third degree, and sentencing defendant to indeterminate terms of from 3 to 9 years’ imprisonment on his convictions for robbery in the first degree, burglary in the first degree, criminal use of a firearm in the first degree and robbery in the second degree, 1 year on his conviction for criminal mischief, and 1 to 3 years on his conviction for grand larceny, all sentences to run concurrently, unanimously modified, on the law, to reduce the sentence imposed on the conviction for robbery in the second degree to a term of Wz to 4 Vi years, and to reduce the sentence imposed on the conviction for grand larceny in the third degree to 1 year, and otherwise affirmed.
As the People appropriately acknowledge, there was an inadvertent failure in the sentences imposed on the defendant for robbery in the second degree and for grand larceny in the third degree to conform to the sentencing promises made at the time the defendant entered his plea. Accordingly, the sentences imposed with respect to those charges must be modified as indicated.
We find no merit in defendant’s further contention that the plea allocution, which was quite detailed and comprehensive, was defective because of a failure specifically to inform defendant that he was entitled to representation by counsel at the trial. Concur — Murphy, P. J., Sandler, Asch, Milonas and Smith, JJ.